Title: To James Madison from Robert Williams, 1 April 1806
From: Williams, Robert
To: Madison, James


                    
                        Sir,
                        Mississippi Territory, Washington April 1st. 1806.
                    
                    I am apprehensive this quarter of the Union is not long destined to a state of peace—from the best and latest accounts I expect every day to hear of the shedding of blood on the west side of the Mississippi river; and expectations are not more favorable from the neighbourhood of Mobille; for since the shutting of that port the people have become much more

irritable than heretofore, and it’s probable will attempt to force their way to New-Orleans. It is said that the Spaniards are tampering with the Indians with hostile views towards us. That they have Agents among them and are supplying them with large quantities of ammunition, especially those of the Six Towns, who are great rascals, and always have been pretty much of Spaniards.
                    I sent over there last week to ascertain the truth of the information I have received on this subject, as Mr. Dinsmoor the agent is absent, and shall start to ’Bigbee next week myself, and pass through those Towns, and take my Interpreter along—from whence, should the situation of affairs admit of my absence from the Territory, I shall proceed on to North Carolina for my family. I am with due respect &C.
                    
                        (Signed) Robert Williams
                    
                